Candler, Justice.
When this litigation was here before (Estes v. Estes, 205 Ga. 814, 55 S. E. 2d, 217), we affirmed the judgment complained of, but directed that it be amended in certain specified particulars. After the remittitur reached the trial court, but before the judgment was amended, the plaintiff in error requested the court to reopen the case and hear *531evidence for the purpose of determining the amount of rent which the defendant in error had collected from the property in question since the date of its purchase in 1941, and how the same had been disposed of. The request was denied, and the decree was then amended in full compliance with the direction given by this court. The exception is to the amended decree. Held:
No. 16934.
February 16, 1950.
F. L. Breen and Winfield P. Jones, for plaintiff in error.
Hudson & LeCraw, contra.
The exception is not meritorious.' Where, in affirming a judgment, this court gives direction to the trial court to amend its decree in a certain specified manner, the trial court on receipt of the remittitur has no power or discretion to vary or modify the direction given, but must enter judgment in compliance with the instructions contained therein. See Code, §§ 6-1610, 6-1804; Jones v. Hurst, 95 Ga. 286 (22 S. E. 122).

Judgment affirmed.


All the Justices concur.